Citation Nr: 1738464	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-49 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for lower extremity arthritis, to include as secondary to frostbite residuals and/or Raynaud's phenomenon.

2. Entitlement to an effective date prior to January 22, 2009 for the award of service connection for Raynaud's phenomenon.

3. What rating is warranted for Raynaud's phenomenon from January 22, 2009?

4. Entitlement to a rating greater than 10 percent for frostbite residuals of the right foot.

5. Entitlement to a rating greater than 10 percent for frostbite residuals of the left foot.

6. Entitlement to a total disability rating based on individual unemployability. 



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from May 2009, November 2013, and June 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). The appeal was certified to the Board by the RO in Buffalo, New York. 

The Veteran requested a Central Office hearing, but in March 2010, withdrew this request. 38 C.F.R. § 20.704(e) (2016).

In August 2010, the Board remanded the issues of entitlement to service connection for arthritis of the legs and for left leg peripheral neuropathy. In July 2011, the Board denied entitlement to service connection for these disorders. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). By Order dated in January 2012, the Court granted a Joint Motion for Remand, vacating the Board's decision.  In August 2012, the Board remanded the appeal. 

In October 2013, VA granted entitlement to service connection for Raynaud's phenomenon, claimed as left leg peripheral neuropathy and the appeal of this issue was resolved. Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In January 2014, the Board dismissed the issue of entitlement to service connection for peripheral neuropathy of the left leg in the absence of a case or controversy, and remanded the issue of entitlement to service connection for arthritis of the legs. 

In September 2015, the Board remanded the issues of entitlement to service connection for arthritis of the legs, entitlement to an earlier effective date for the award of service connection for Raynaud's phenomenon, and entitlement to an initial rating in excess of 40 percent for Raynaud's phenomenon. 

The Veteran subsequently perfected an appeal concerning the issues of increased ratings for frostbite residuals of the feet and for individual unemployability. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis of the legs, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On January 22, 2009, VA received a claim of entitlement to service connection for peripheral neuropathy of the left leg; there are no communications or other evidence prior to this date that could be construed as a claim for service connection for peripheral neuropathy or Raynaud's phenomenon. 

2. For the period since January 22, 2009, the Veteran's Raynaud's phenomenon is not manifested by two or more digital ulcers and a history of characteristic attacks.

3. Resolving reasonable doubt in the Veteran's favor, residuals of right foot frostbite are manifested by arthralgia or other pain, numbness, or cold sensitivity plus x-ray evidence of osteoarthritis. 

4. Resolving reasonable doubt in the Veteran's favor, residuals of left foot frostbite are manifested by arthralgia or other pain, numbness, or cold sensitivity plus x-ray evidence of osteoarthritis. 


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 22, 2009 for the award of service connection for Raynaud's phenomenon are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

2. For the period since January 22, 2009, the criteria for a rating greater than 40 percent for Raynaud's phenomenon are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2016).

3. The criteria for a 20 percent rating, and no more, for frostbite residuals of the right foot are met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

4. The criteria for a 20 percent rating, and no more, for frostbite residuals of the left foot are met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7122.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the August 2015 VA Form 9, the attorney argued that March 2015 VA examination was inadequate because it was based on claims file review only and did not contain an updated ankle-brachial index test or updated electromyography study. The Veteran underwent an in-person examination artery and vein examination in June 2015. The Board acknowledges that updated studies were not obtained. As discussed below, however, an increase in this case requires evidence of two or more digital ulcers. The cited diagnostic tests are not listed in the rating criteria for Raynaud's. On review, the examination is shown to be adequate for rating purposes, and the Board finds no basis for further examination as concerns this issue.

Analysis

Effective date

In October 2013, VA granted entitlement to service connection for Raynaud's phenomenon, claimed as left leg peripheral neuropathy, and assigned a noncompensable rating effective February 22, 2013. In November 2013, the rating was increased to 40 percent effective February 22, 2013. The Veteran disagreed with the effective date and in February 2015, VA granted an earlier effective date for service connection for Raynaud's phenomenon to January 22, 2009. The Veteran subsequently perfected this appeal. 

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a). If a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release. 38 U.S.C.A. § 5110(b).

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of service connection based on an original claim or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later." If the claim is received within one year after separation from service, the effective date for service connection will be the day following separation from active service.

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2014).

The regulations pertaining to "claims" were recently amended. See 79 Fed. Reg. 57694-97 (September 25, 2014). These changes were effective March 25, 2015 and are not for consideration in this case.

Review of the record shows that on January 22, 2009, VA received an informal claim of entitlement to service connection for peripheral neuropathy of the left leg. The record does not contain any communications prior to that date that can reasonably be construed as a claim for service connection for Raynaud's phenomenon, claimed as peripheral neuropathy. 

In the October 2014 notice of disagreement, the attorney argued that the Veteran filed his informal claim with VA in January 2009 and that should be considered in the assignment of the effective date. In a January 2017 VA Form 9, the attorney argued that an informal claim for an increased rating for frostbite residuals was filed in January 2009 and because evidence of record prior to that date documents symptoms that were subsequently attributed to Raynaud's phenomenon, an earlier effective date for service connection of January 22, 2008, i.e., one year prior to the date of claim, should be granted. 

The Board finds that on January 22, 2009, VA also received a claim of entitlement to an increased rating for frostbite residuals. The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1). An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R.  § 3.400(o)(2).  As noted above, however, the effective date of an award of service connection based an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 

The grant of entitlement to service connection for Raynaud's phenomenon was granted secondary to service-connected frostbite residuals of the feet.  It was not granted as part of an increased rating for frostbite. See October 2013 Rating Decision. Raynaud's is evaluated as a separate service connected disability and there is no basis for applying 38 C.F.R. § 3.400(o)(2). The Board further notes that the evidence shows that the Veteran's claimed symptoms were not diagnosed as Raynaud's until February 2013 and thus, the disability was not factually ascertainable prior to that date in terms of the regulation addressing claims for increase. The Board, however, agrees that the service connection claim was pending from January 22, 2009 and will not disturb the effective date as assigned by the RO. 

In summary, a claim of entitlement to service connection for peripheral neuropathy or Raynaud's phenomenon was not received prior to January 22, 2009, and there is no basis for assigning an earlier effective date for service connection. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2016).  

Increased ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

	Raynaud's phenomenon

Raynaud's phenomenon is currently evaluated as 40 percent disabling. A 40 percent rating is assigned when there are characteristic attacks occurring at least daily. A 60 percent rating is assigned with two or more digital ulcers and history of characteristic attacks. A 100 percent rating is assigned with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks. 38 C.F.R. § 4.104, Diagnostic Code 7117. 

For purposes of this section, characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets. These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved. Id. at Note.

A March 2009 VA cold injury examination indicates there was no history of Raynaud's phenomenon.  

At a VA peripheral nerve examination in November 2009, the Veteran reported numbness, tingling, and burning sensation in the dorsum of the left foot. The symptoms were described as constant with daily flare-ups in cold, damp weather. On physical examination sensory function, strength and reflexes were normal in the left lower extremity, and there were no color changes or nail abnormalities. The examiner noted that in December 2008, the ankle brachial index was 1.01 on the right and 1.00 on the left. Electromyographic testing in November 2009 was normal in the left lower extremity. 

At a VA peripheral nerves examination in September 2010 the Veteran had decreased sensation of the left foot. The examiner noted that the Veteran's complaints of burning and sensitivity were residuals of his cold injury.  The examiner opined that the appellant did not have a second diagnosis of peripheral neuropathy. 

In February 2013, a private physician Dr. D.B.M., conducted an independent medical review. He discussed the Veteran's in-service cold injury and medical evidence of record in detail. The diagnoses included a history of immersion foot/frostbite; Raynaud's phenomenon secondary to history of immersion foot/frostbite; and residual bilateral foot symptoms secondary to history of immersion foot/frostbite. The physician stated that the Veteran had involvement of the five toes and forefoot area (including the sole of his foot) of both lower extremities on a daily basis during the aforementioned months of the year. 

At a November 2013 VA artery and vein examination the Veteran reported increasing frequency and severity of lower extremity numbness, tingling and burning sensation. The examiner noted complaints of characteristic attacks at least daily. The Veteran did not have two or more digital ulcers or autoamputation of the digits. 

A November 2013 VA peripheral nerve examination noted complaints of lower extremity pain and paresthesias. Lower extremity muscle strength, reflexes and sensation were normal. There were trophic changes described as loss of bilateral lower extremity hair and smooth shiny skin. 

In March 2015, a VA examiner reviewed the Veteran's claims folder and indicated that the Veteran had Raynaud's syndrome with characteristic attacks. He did not have two or more digital ulcers or autoamputation of one or more digits. 

In June 2015, the Veteran underwent a VA artery and vein examination. Characteristic attacks of Raynaud's were again noted, but there was no evidence of two or more digital ulcers or autoamputation of the digits. 

Review of VA outpatient records does not show digital ulcers. 

As set forth, the evidence of record shows the Veteran suffers from characteristic attacks of Raynaud's. There is, however, no evidence of digital ulcers and the disability picture does not meet or more nearly approximate the criteria for a 60 percent rating at any time during the appeal period. 

The claim is denied. 

	Frostbite residuals of each foot 

In January 1999, VA granted entitlement to service connection for residuals of frostbite of each foot as directly related to service and assigned a 10 percent rating for each foot effective January 12, 1998. In January 2009, the Veteran submitted a claim for increase. In May 2009, the 10 percent ratings were continued. 

In October 2014, the Veteran filed a claim of entitlement to individual unemployability and the RO construed this to include a claim for increase. In June 2015, VA continued the 10 percent ratings assigned for frostbite residuals of each foot. The Veteran disagreed with the decision and perfected this appeal. 

Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity. A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 4.104 , Diagnostic Code 7122.

Pursuant to Note (1), separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes. Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122. 

The Veteran reports pain, numbness and burning in his feet and he is competent to report these symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).

At a VA examination in June 2015, the Veteran complained of cold sensitivity in each foot. X-rays from March 2009 showed osteoarthritis in the feet. The examiner noted that the x-ray report also indicates the possibility of an old avulsion fracture of the right first metatarsal which could cause degenerative changes. The examiner noted that it could not be stated with any degree of certainty whether the degenerative changes were due to the effects of aging, osteoarthritis associated with residuals of frostbite, or trauma that may have occurred over the past many years since separation from the military. 

An additional opinion was obtained in February 2017. The VA examiner stated it was at least as likely as not that the Veteran's bilateral foot arthritis was related to service. In support, the examiner stated that the Veteran has known trenchfoot from the service and that current medical literature supports finding that cold injuries increase the risk of developing arthritis later in life in the area where the cold injury occurred. 

In May 2017, the attorney argued that a 20 percent rating was warranted for each foot based on evidence of arthritis in the feet. 

On review, the Veteran suffers from arthralgia or other pain, numbness, or cold sensitivity in each foot and has x-ray evidence of arthritis. Resolving reasonable doubt in his favor, the arthritis is a residual of cold injury. See 38 C.F.R. § 3.102. Accordingly, a 20 percent rating, and no more, is warranted for each foot. To the extent the Veteran suffers from color changes, these are contemplated in the rating assigned for Raynaud's syndrome. 

In the August 2015 VA Form 9, the attorney argued that extraschedular consideration was warranted to address the trophic changes in the bilateral lower extremities as those symptoms are not included in the schedular criteria for Raynaud's syndrome. The Board acknowledges this argument, but finds that these changes are generally contemplated in Diagnostic Code 7122 which addresses cold injury residuals. On review, there are no additional symptoms that are not addressed by the provisions of the rating schedule. The rating criteria are thus adequate and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Having determined that the rating schedule is adequate, the Board need not address whether there is evidence of frequent hospitalization or marked interference with employment.


ORDER

Entitlement to an effective date prior to January 22, 2009, for the award of service connection for Raynaud's phenomenon is denied.

For the period from January 22, 2009, entitlement to a rating greater than 40 percent for Raynaud's phenomenon is denied. 

Entitlement to a 20 percent rating, and no more, for frostbite residuals of the right foot is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a 20 percent rating, and no more, for frostbite residuals of the left foot is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Service connection for arthritis of the legs

The September 2015 remand directed the RO to schedule the Veteran for a VA examination in conjunction with his service connection claim for arthritis of the legs. For each clinical diagnosis the examiner was to address direct, chronic presumptive and secondary service connection, including based on aggravation. The examiner was directed to specifically consider and discuss the February 2013 opinion of Dr. D.B.M., the article on Raynaud's phenomenon received in November 2013, and the article on frostbite and arthritis received in July 2015. 

The Veteran underwent a VA examination in February 2017 and a medical opinion was obtained. In May 2017, the attorney argued that the examination did not comply with the Board remand instructions. Specifically, that the examiner did not review the claims file or provide clinical diagnoses for all areas of each leg affected by arthritis; that the opinion does not specify whether Dr. D.B.M.'s report or the medical articles cited by the Board were considered; that the examiner mischaracterized the issue as a new claim submitted that same day for service connection for bilateral knee arthritis; and that the examiner did not discuss the gait disturbance found during the March 2009 examination. 

The pertinent February 2017 knee and lower leg disorders disability benefits questionnaire clearly indicates that the Veteran's electronic folder was reviewed and the medical opinion addresses both knees and feet. The examiner also noted that the Veteran brought in multiple studies about frostbite causing arthritis later in life and those were reviewed.  The examiner, however, did not specifically indicate that she reviewed the private medical opinion and articles as directed by the Board. The examiner did state that she did not see any gait disturbances on examination that would cause abnormal alignment and arthritis of the knees, but did not address the antalgic gait noted on examination in March 2009. 

On review, the Board finds that an addendum opinion is needed to address the concerns as set forth above. 

Total disability rating based on individual unemployability

Consideration of the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred pending completion of the development outlined below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the February 2017 VA opinion for addendum. If the February 2017 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner. The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be available for review. 

The examiner is to state whether there any lower extremity joints, other than the knees or feet, that are affected by arthritis. An additional examination is not needed unless requested by the examiner. 

The examiner is directed to review and discuss the February 2013 opinion of Dr. D.B.M., the article on Raynaud's phenomenon received in November 2013, and the article on frostbite and arthritis received in July 2015. The examiner is to review and discuss the March 2009 VA examination report which notes an antalgic gait. Following this, the examiner is requested to indicate whether this evidence changes any prior opinion. A complete rationale must be provided for any opinion offered. 

2. Thereafter, the RO is to review the addendum to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, the AOJ should implement corrective procedures at once.

3. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for lower extremity arthritis, to include as secondary to service-connected frostbite residuals and/or Raynaud's phenomenon; and or entitlement to a total disability rating based on individual unemployability. If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


